R. Ariel Poltielov, Esq.              POLTIELOV & HABIB, LLP                           118-21 Queens Blvd. Suite 603
Ehsanul Habib, Esq.                     ATTORNEYS & COUNSELORS AT LAW                         Forest Hills, NY 11375
                                                                                                  Tel: 718-520-0085
                                                                                                  Fax: 718-520-0155
                                                                                           Ariel@FBLawyersNY.com
www.ForeclosureBankruptcyLawyers.com



                                                 February 26, 2020



        VIA ECF

        Chamber of the Honorable Elizabeth S. Stong
        United States Bankruptcy Judge
        United States Bankruptcy Court
        271 Cadman Plaza East
        Brooklyn, NY 11201

                 Re:       Debtor:      1568A Prospect Place, Inc
                           Case No.     19-47298
                           Papers:      Application to Employ and Motion to Set Bar Date
                           Hearing:     February 27, 2020, at 10:00 a.m

         Honorable Madam:

                I would like to withdraw the motion to employ Poltielov & Habib LLP and to set bar date scheduled
         on the calendar for hearing February 27, 2020 at 10 a.m. bearing docket numbers 12 and 13, respectively. In
         lieu of the foregoing motions with hearing date I will submit application with proposed order. For this
         reason both motions are hereby withdrawn.

                 Thanking you for your consideration with this matter.


                                                             Very truly yours,


                                                             /s/ Ehsanul Habib
                                                             Ehsanul Habib, Esq.
